Title: [June 1774]
From: Adams, John
To: 



      June 20th. 1774. Monday.
      
      
       At Piemonts in Danvers, bound to Ipswich. There is a new, and a grand Scene open before me—a Congress.
       This will be an assembly of the wisest Men upon the Continent, who are Americans in Principle, i.e. against the Taxation of Americans, by Authority of Parliament.
       I feel myself unequal to this Business. A more extensive Knowledge of the Realm, the Colonies, and of Commerce, as well as of Law and Policy, is necessary, than I am Master of.
       What can be done? Will it be expedient to propose an Annual Congress of Committees? to Petition.—Will it do to petition at all?—to the King? to the Lords? to the Commons?
       What will such Consultations avail? Deliberations alone will not do. We must petition, or recommend to the Assemblies to petition, or—
       The Ideas of the People, are as various, as their Faces. One thinks, no more petitions, former having been neglected and despized. Some are for Resolves—Spirited Resolves—and some are for bolder Councils.
       I will keep an exact Diary, of my Journey, as well as a Journal of the Proceedings of the Congress.
      
      
       
        
   
   On 13 May Gen. Thomas Gage arrived in Boston to relieve Gov. Hutchinson and to enforce the “Coercive Acts,” passed by Parliament as punishment for the destruction of the tea; Hutchinson sailed for London on 1 June, the day the Boston Port Act went into effect (Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:329). On 25 May the new General Court met, and JA was once again elected by the House a member of the Council, only to be negatived, with twelve others, by Gage next day (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), May–June 1774, p. 6–7). On instructions from the crown, Gage adjourned the legislature from Boston to Salem, 7 June (same, p. 8). Ten days later the Journal records: “Upon a Motion, Ordered, that the Gallaries be clear’d and the Door be shut,” and a committee on the state of the Province reported that “in Consideration of the unhappy Differences” between Great Britain and the colonies, “it is highly expedient and necessary that a Meeting of Committees from the several Colonies on this Continent be had on a certain Day, to consult upon the present State of the Colonies and the Miseries to which they are reduced by the Operation of certain Acts of Parliament respecting America” (same, p. 44). The House adopted these recommendations in virtually the same language and proceeded to elect “a Committee on the Part of this Province, to consist of five Gentlemen, any three of whom to be a Quorum,” to meet with “Committees or Delegates” from the other colonies at Philadelphia or any other suitable place on 1 Sept. Those chosen were James Bowdoin, Thomas Cushing, Samuel Adams, JA, and Robert Treat Paine; £500 was appropriated for their expenses; and Gage immediately, but too late, dissolved the General Court (same, p. 44–45).


       
      
      

      1774. June 25th. Saturday.
      
      
       Since the Court adjourned without Day this afternoon I have taken a long Walk, through the Neck as they call it, a fine Tract of Land in a general Field—Corn, Rye, Grass interspersed in great Perfection this fine season.
       I wander alone, and ponder.—I muse, I mope, I ruminate.—I am often In Reveries and Brown Studies.—The Objects before me, are too grand, and multifarious for my Comprehension.—We have not Men, fit for the Times. We are deficient in Genius, in Education, in Travel, in Fortune—in every Thing. I feel unutterable Anxiety.—God grant us Wisdom, and Fortitude!
       Should the Opposition be suppressed, should this Country submit, what Infamy and Ruin! God forbid. Death in any Form is less terrible.
      
      
       
        
   
   Essex Superior Court, sitting at Ipswich.


       
      
     